                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        April 17, 2020
                           UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DAN BUNKERING (AMERICA) INC.,                     §
                                                  §
         Plaintiff,                               §
VS.                                               § CIVIL ACTION NO. 4:20-CV-0321
                                                  §
SWIBER OFFSHORE MEXICO, et al,                    §
                                                  §
         Defendants.                              §

                                         ENTRY OF DEFAULT

       Plaintiff Dan Bunkering (America) Inc. requested that default be entered against Defendant

Ranger Offshore, Inc. From the record and the Court’s file in this action, Defendant Ranger

Offshore, Inc. has failed to appear, plead, or otherwise defend this action.

       Thus, pursuant to Fed. R. Civ. P. 55(a)(1), default is entered against Defendant Ranger

Offshore, Inc. only. This Entry of Default does not affect any other Defendants.


       Dated on this the 17th day of April, 2020.


                                              UNITED STATES DISTRICT CLERK
                                              SOUTHERN DISTRICT OF TEXAS


                                              By: _______________________________
                                                     Deputy Clerk§
